DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 12/28/20 in which claims 1-18 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-5, 7-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6314454 to Wang et al in view of in view of U.S. Publication No. 2010/0250686 to O’Sullivan et al.

a.	As per claim 1,  Wang et al teaches a system for notifying different users about an email operation conducted by a user, comprising: at least one processor that executes a code for: receiving at least one rule predetermined by a user associated with an email account, said at least one rule defines a specific set of email operations information allowed to be presented on a client device of a respective other user when said email operation is conducted by said user on an email received in said associated email account from said respective other user, wherein said specific set of email operations information is a subset of a plurality of email operations information related to email operations available to be conducted by said user associated with said email account (See col. 6, lines 45-59 and col. 8, lines 22-34, A certified email message created by sending account 700 and destined for receiving account 740 first travels from sending account 700 to mail server 340 (arrow 710), where it is stored. At some point, receiving account 740 logs in to server 340 and is notified that it has mail waiting. At the request of receiving account 740, mail server 340 forwards the certified email message to receiving account 740 (arrow 730). At a later point, receiving account 740 takes some action on the certified email message, such as reading it, or deleting it. This action is communicated from receiving account 740 to mail server 340 (arrow 750). Mail server 340 logs this action in a database, and notifies sending account 700 of the action); monitoring an email server to gather activity data of the user, associated with said email account (See col. 7, lines 11-43); analyzing the activity data to identify at least one email operation conducted by said user on a certain email received by said user in said email account from a second user (See col. 7, lines 11-43); and in response to said identification, sending an alert to be presented by a client device of said second user, notifying said second user about said identified at least one email operation, said alert includes information related to said identified at least one operation according to said at least one rule (See col. 8, lines 22-33, the sending account may desire notification as to whether the message was filtered out, or deleted without first being opened).However, Wang et al fails to explicitly teach applying a rule engine implementing a privacy mechanism configurable by the user and selectively determining whether and to what extent sharing of the plurality of email operations information with the respective other user being enabled; and in response to an output of the rule engine indicative of an election by the user of sharing information related to said identified at least one operation with said second user.
	O’Sullivan et al teaches applying a rule engine implementing a privacy mechanism configurable by the user and selectively determining whether and to what extent sharing of the plurality of email operations information with the respective other user being enabled; and in response to an output of the rule engine indicative of an election by the user of sharing information related to said identified at least one operation with said second user (See paragraph [0035-0038]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of O’Sullivan et al in the claimed invention of Wang et al in order to generate and define a unique set of downstream response rights for each recipient of an email message (See paragraph [0035]).
	
b. 	As per claim 7,  Wang et al teaches a  method for notifying different users about an email operation conducted by a user, comprising: using at least one processor executing a code for: receiving at least one rule predetermined by a user associated with an email account, said at least one rule defines a specific set of email operations information allowed to be presented on a client device of a respective other user when said email operation is conducted by said user on an email received in said associated email account from said respective other user, wherein said specific set of email operations information is a subset of a plurality of email operations information related to email operations available to be conducted by said user associated with said email account  (See col. 6, lines 45-59 and col. 8, lines 22-34, A certified email message created by sending account 700 and destined for receiving account 740 first travels from sending account 700 to mail server 340 (arrow 710), where it is stored. At some point, receiving account 740 logs in to server 340 and is notified that it has mail waiting. At the request of receiving account 740, mail server 340 forwards the certified email message to receiving account 740 (arrow 730). At a later point, receiving account 740 takes some action on the certified email message, such as reading it, or deleting it. This action is communicated from receiving account 740 to mail server 340 (arrow 750). Mail server 340 logs this action in a database, and notifies sending account 700 of the action); monitoring an email server to gather activity data of the user, associated with said email account; analyzing the activity data to identify at least one email operation conducted by said user on a certain email received by said user in said email account from a second user (See col. 7, lines 11-43); and in response to said identification, sending an alert to be presented by a client device of said second user, notifying said second user about said identified at least one email operation, said alert includes information related to said identified at least one operation according to said at least one rule (See col. 8, lines 22-33, the sending account may desire notification as to whether the message was filtered out, or deleted without first being opened).  However, Wang et al fails to explicitly teach applying a rule engine implementing a privacy mechanism configurable by the user and selectively determining whether and to what extent sharing of the plurality of email operations information with the respective other user being enabled; and in response to an output of the rule engine indicative of an election by the user of sharing information related to said identified at least one operation with said second user.  However, Wang et al fails to teach to apply, in response to said identification, a rule engine implementing a privacy mechanism configurable by the user and selectively determining whether and to what extent sharing of the plurality of email operations information with the respective other user being enabled; and 6 a fourth program instructions to send, in response to an output of the rule engine indicative of an election by the user of sharing information related to said identified at least one operation with said second user.
	O’Sullivan et al teaches applying a rule engine implementing a privacy mechanism configurable by the user and selectively determining whether and to what extent sharing of the plurality of email operations information with the respective other user being enabled; and in response to an output of the rule engine indicative of an election by the user of sharing information related to said identified at least one operation with said second user.  However, Wang et al fails to teach to apply, in response to said identification, a rule engine implementing a privacy mechanism configurable by the user and selectively determining whether and to what extent sharing of the plurality of email operations information with the respective other user being enabled; and 6 a fourth program instructions to send, in response to an output of the rule engine indicative of an election by the user of sharing information related to said identified at least one operation with said second user (See paragraph [0035-0038]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of O’Sullivan et al in the claimed invention of Wang et al in order to generate and define a unique set of downstream response rights for each recipient of an email message (See paragraph [0035]).

c. 	As per claim 13, Wang et al teaches a non-transitory computer program product for notifying different users about an email operation conducted by a user, the computer program product comprising: a non-transitory computer readable storage medium; first program instructions to receive at least one rule predetermined by a user associated with an email account, said at least one rule defines a specific set of email operations information allowed to be presented on a client device of a respective other user when said email operation is conducted by said user on an email received in said associated email account from said respective other user, wherein said specific set of email operations information is a subset of a plurality of email operations information related to email operations available to be conducted by said user associated with said email account (See col. 6, lines 45-59 and col. 8, lines 22-34, A certified email message created by sending account 700 and destined for receiving account 740 first travels from sending account 700 to mail server 340 (arrow 710), where it is stored. At some point, receiving account 740 logs in to server 340 and is notified that it has mail waiting. At the request of receiving account 740, mail server 340 forwards the certified email message to receiving account 740 (arrow 730). At a later point, receiving account 740 takes some action on the certified email message, such as reading it, or deleting it. This action is communicated from receiving account 740 to mail server 340 (arrow 750). Mail server 340 logs this action in a database, and notifies sending account 700 of the action); a second program instructions to monitor an email server to gather activity data of the user, associated with said email account(See col. 7, lines 11-43); a third program instructions to analyze the activity data to identify at least one email operation conducted by said user on a certain email received by said user in said email account from a second user See col. 7, lines 11-43); and a fourth program instructions to send, in response to said identification, an alert to be presented by a client device of said second user, notifying said second user about said identified at least one email operation, said alert includes information related to said identified at least one operation according to said at least one rule; wherein said first, second, third and fourth program instructions are stored on said non-transitory computer readable storage medium (See col. 8, lines 22-33, the sending account may desire notification as to whether the message was filtered out, or deleted without first being opened).  However, Wang et al fails to teach a fourth program instructions to apply in response to said identification, a rule engine implementing a privacy mechanism configurable by the user and selectively determining whether and to what extent sharing of the plurality of email operations information with the respective other user being enabled; and a fourth program instructions to send, in response to an output of the rule engine indicative of an election by the user of sharing information related to said identified at least one operation with said second user.
	O’Sullivan et al teaches a fourth program instructions to apply in response to said identification, a rule engine implementing a privacy mechanism configurable by the user and selectively determining whether and to what extent sharing of the plurality of email operations information with the respective other user being enabled; and a fourth program instructions to send, in response to an output of the rule engine indicative of an election by the user of sharing information related to said identified at least one operation with said second user (See paragraph [0035-0038]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of O’Sullivan et al in the claimed invention of Wang et al in order to generate and define a unique set of downstream response rights for each recipient of an email message (See paragraph [0035]).

d. 	As per claims 2, 8 and 14, Wang et al teaches the claimed invention as described above.  Furthermore, Wang et al teaches wherein said email operations available to be conducted by said user are members of a group consisting of: reading an email, deleting an email and forwarding an email (See col. 7, lines 31-35).  

e.	As per claims 3, 9 and 15, Wang et al teaches the claimed invention as described above.  Furthermore, Wang et al teaches wherein said plurality of email operations information are members of a group consisting of: a type of an email operation, a name of a different user received said email as a result of an operation by said user and an address of a different user received said email as a result of an operation by said user (See col. 7, lines 31-35).  

f. 	As per claims 4, 10 and 16, Wang et al teaches the claimed invention as described above. Furthermore, Wang et al teaches, wherein said at least one rule is defined based on at least one of: user basis, email account basis, client device basis, email sender, email recipient, email subject, keywords, language, time and location (See col. 6, lines 60-65 and col. 7, lines 1-10).  

g. 	As per claims 5, 11 and 17, Wang et al teaches the claimed invention as described above.  Furthermore, Wang et al teaches wherein the monitoring is performed by extracting parameters from a communication held with at least one email server according to at least one of Internet Message Access Protocol (IMAP) and Simple Mail Transport Protocol (SMTP) protocol (See col. 8, lines 23-25).  

h.	As per claim 19, Wang et al teaches the claimed invention as described above. However, Wang et al fails to teach wherein the at least one processor being in communication with a storage device configured for retaining data regarding email operations conducted by the user, wherein the at least one processor further executes code for: storing in the storage device the at least one email operation responsive to identification thereof; based on data retained in the storage device, predicting at least a predefined subset of the plurality of email operations information with respect to email operations to be conducted by said user on another different email to be received by said user in said email account; and providing for presentation by a client device of at least one other user the at least predefined subset of the plurality of email operations information predicted.
O’Sullivan et al teach wherein the at least one processor being in communication with a storage device configured for retaining data regarding email operations conducted by the user, wherein the at least one processor further executes code for: storing in the storage device the at least one email operation responsive to identification thereof; based on data retained in the storage device, predicting at least a predefined subset of the plurality of email operations information with respect to email operations to be conducted by said user on another different email to be received by said user in said email account; and providing for presentation by a client device of at least one other user the at least predefined subset of the plurality of email operations information predicted (See paragraph [0035-0038 and 0047-0049]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of O’Sullivan et al in the claimed invention of Wang et al in order to generate and define a unique set of downstream response rights for each recipient of an email message (See paragraph [0035]).
i. 	As per claim 20, Wang et al teaches the claimed invention as described above. However, Wang et al fails to teach wherein the at least predefined subset comprising information relating to an expected response timing of said user.
	O’Sullivan et al teaches wherein the at least predefined subset comprising information relating to an expected response timing of said user (See paragraph 0056-0057]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of O’Sullivan et al in the claimed invention of Wang et al in order to generate and define a unique set of downstream response rights for each recipient of an email message (See paragraph [0035]).

5.	Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6314454 to Wang et al in view of in view of U.S. Publication No. 2010/0250686 to O’Sullivan et al as applied to claims 1, 7 and 13 above, and further in view of U.S. Patent No. 5958005 to Thorne et al.

a. 	As per claims 6, 12 and 18, Wang et al teaches the claimed invention as described above.  However, Wang et al teaches wherein said at least one rule is a plurality of rules, each defining a certain specific set of email operations information for each of a respective different other user.  
	Thorne et al teaches wherein said at least one rule is a plurality of rules, each defining a certain specific set of email operations information for each of a respective different other user 
(See col. 2, lines 45-55).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Thorne et al in the claimed invention of Wang et al in order to manage and control of the confidentiality of electronic mail communication over networks.




Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Publication No. 2002/0002589 to Yonenaga et al teaches method and system for managing access right of e-mail information.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444